            Case 1:20-cv-11104-WGY Document 175 Filed 05/27/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


    VICTIM RIGHTS LAW CENTER, et al.,

    Plaintiffs,

    v.
                                                             No. 1:20-cv-11104-WGY
    MIGUEL CARDONA1 et al.,

    Defendants.


         NOTICE OF PUBLIC HEARING BY THE DEPARTMENT OF EDUCATION

           Defendants previously notified the Court of the issuance of Executive Order 14021

directing the Secretary of Education to review the Rule at issue in this case, ECF No. 161, and of

a letter from the Department of Education describing its plans to review existing regulations,

orders, guidance, and policies, including the Rule at issue in this case, ECF No. 162.

           Defendants now respectfully notify the Court of the announcement by the Department of

Education’s Office for Civil Rights (OCR) of a multi-day public hearing to gather information

pursuant to the previously-noticed Executive Order. Announcement of Public Hearing; Title IX

of the Education Amendments of 1972, 86 Fed. Reg. 27,429 (May 20, 2021). At the hearing, the

Department of Education will seek information for the purpose of improving enforcement of Title

IX. “OCR is conducting this hearing pursuant to Executive Order 14021, . . . which directs the

Secretary of Education to review the rule entitled ‘Nondiscrimination on the Basis of Sex in

Education Programs or Activities Receiving Federal Financial Assistance,’ published in the

Federal Register on May 19, 2020 (85 FR 30026), and other agency actions that are or may be



1
  Secretary Cardona is automatically substituted pursuant to Federal Rule of Civil Procedure
25(d)(1).
          Case 1:20-cv-11104-WGY Document 175 Filed 05/27/21 Page 2 of 3




inconsistent with governing law, including Title IX, and the Executive order.” 86 Fed. Reg.

27,429.




Dated: May 27, 2021                             Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General

                                                CARLOTTA P. WELLS
                                                Assistant Branch Director

                                                /s/ Rebecca M. Kopplin
                                                REBECCA M. KOPPLIN
                                                Trial Attorney (California Bar No. 313970)
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L Street NW
                                                Washington, DC 20005
                                                Phone: (202) 514-3953
                                                E-mail: rebecca.m.kopplin@usdoj.gov

                                                Counsel for Defendants




                                            2
        Case 1:20-cv-11104-WGY Document 175 Filed 05/27/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system was served this day

on all parties via the Court’s electronic case filing system.

                                                       _/s/ Rebecca M. Kopplin ______.
                                                       REBECCA M. KOPPLIN




                                                  3
